Exhibit 10(c)

[Note: Text in [ ] is only included in agreements with individuals employed by
U.S. subsidiaries of Tim Hortons Inc., with the exception that text in [ ] in
Sections 1, 3, 9 and 23 are only included in agreements with individuals
employed by Tim Hortons Inc.]

 

     

Form of Nonqualified Stock Option Award

Agreement (2012 Award – NEOs, VPs and Up)

Participant Name (“Grantee”):       Employee Number:       Grant Name:      
Date of Grant:    May 15, 2012    Expiration Date:    May 15, 2019    Option
Price:    Cdn.$                Total Award:      

 

Vest Schedule – Options

 

Vest Date   Vest Quantity May 15, 2013   1/3 May 15, 2014   1/3 May 15, 2015  
1/3

TIM HORTONS INC.

2012 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(with related Stock Appreciation Right)

Grant Year: 2012

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made
effective as of the 15th day of May, 2012 (the “Date of Grant”), [by and among]
between Tim Hortons Inc., a corporation incorporated under the Canada Business
Corporations Act (the “Company”), [the below-noted Employer,] and the
above-noted Grantee (collectively, the “Parties”).

WHEREAS, the Company has adopted the Tim Hortons Inc. 2012 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive compensation to certain employees and directors of the Company and its
Subsidiaries;

WHEREAS, pursuant to Sections 5 and 6 of the Plan, the Human Resource and
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined to grant to the Grantee on the Date of
Grant a Nonqualified Stock Option and a related Stock Appreciation Right
(“SAR”), each as provided herein, to encourage the Grantee’s efforts toward the
continuing success of the Company and its Subsidiaries; and



--------------------------------------------------------------------------------

WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan) describes all the terms and conditions of the Award.

NOW, THEREFORE, the Parties agree as follows:

1. Grant of Award. The Company (or in the case of a Grantee employed by a
Subsidiary [(the “Employer”)], the Employer) hereby grants to the Grantee, on
the Date of Grant, a Nonqualified Stock Option (the “Option”) with a related SAR
to purchase the above-noted number of Shares at the above-noted Option Price,
subject to the terms and conditions of this Agreement and the Plan (the
“Award”). The Option is not intended to be treated as an option that complies
with Section 422 of the Internal Revenue Code of 1986, as amended.

2. Vesting; Term of Award. Except as otherwise provided in this Agreement, the
Award shall vest as follows:

(a) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2013, subject to rounding down the Award to the nearest whole Share as
of the vesting date;

(b) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2014, subject to rounding down the Award to the nearest whole Share as
of the vesting date; and

(c) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2015, subject to rounding down the Award to the nearest whole Share as
of the vesting date.

The Award shall expire May 15, 2019 (the “Expiration Date”), whether or not the
Award (or any portion thereof) has been exercised, unless sooner terminated as
provided in Section 4 of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, if the Award expires outside of a Trading
Window, then the expiration of the term of the Award shall be the later of:
(i) the date the Award would have expired by its original terms (including the
terms set forth in Section 4 of this Agreement), or (ii) the end of the tenth
trading day of the immediately succeeding Trading Window during which the
Company would allow the Grantee to trade in its securities; provided, however,
that in no event shall the Award expire beyond the tenth anniversary of the Date
of Grant.

3. Exercise of Award. Subject to the limitations set forth in this Agreement,
the Plan, and in the exercise procedures and requirements established by the
Committee, the vested portion of the Award may be exercised in whole or in part
by providing to the Company or its designee written notice of exercise; provided
that the Award may be exercised with respect to whole Shares only. Such notice
shall specify (i) whether the Grantee intends to exercise the Option or the SAR
and (ii) the number of Shares with respect to which the Award is to be
exercised. The Grantee shall have the discretion to determine whether to
exercise the Option or the SAR.

 

- 2 -



--------------------------------------------------------------------------------

(a) Exercise of SAR. If the Grantee desires to receive cash, as opposed to
Shares, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the SAR. Upon the exercise of the SAR, the Grantee shall
be entitled to receive a cash amount from the Company or the Employer equal to
the product of: (i) the excess of the Fair Market Value of a Share on the date
of exercise of the SAR over the Option Price; multiplied by (ii) the number of
Shares as to which the SAR is being exercised[, less applicable withholdings].

(b) Exercise of Option. If the Grantee desires to receive Shares, as opposed to
cash, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the Option. If the Option is exercised, payment of the
Option Price for the number of Shares specified in the notice of exercise shall
accompany the written notice of exercise. The payment of the Option Price may be
made, as determined by the Committee in its sole discretion as of the time of
exercise, as follows: (i) in cash, personal or certified cheque, bank draft or
other property acceptable to the Committee; or (ii) through a cashless exercise,
including through a registered broker-dealer. The Committee shall determine the
means and manner by which Shares to be delivered upon exercise of the Option
shall be settled and/or satisfied, in its sole and absolute discretion.
Notwithstanding the foregoing sentence and Section 3.1(i) of the Plan, Shares
delivered upon the exercise of an Option shall be newly-issued Shares.

(c) Tandem Nature of Award. Upon the exercise of the SAR, the Option shall be
canceled (i.e., surrendered to the Company) to the extent of the number of
Shares as to which the SAR is exercised. Upon the exercise of the Option, the
SAR shall be canceled (i.e., surrendered to the Company) to the extent of the
number of Shares as to which the Option is exercised or surrendered.

4. Termination of Employment.

(a) Death or Disability. Upon termination of the Grantee’s employment with the
Company and its Subsidiaries as a result of the Grantee’s death or the Grantee
becoming Disabled, the Award shall become immediately exercisable as of the
Termination Date, and the Grantee (or, to the extent applicable, the Grantee’s
legal guardian, legal representative or estate) shall have the right to exercise
the Award for a period of four (4) years after the date of such termination or,
if earlier, until the Expiration Date.

(b) Retirement. Upon termination of the Grantee’s employment with the Company
and its Subsidiaries by reason of the Grantee’s Retirement, for a period of four
(4) years following the Termination Date (but in no event beyond the Expiration
Date), the Award shall remain outstanding and (i) to the extent not then fully
vested, shall continue to vest in accordance with the vesting schedule set forth
in Section 2 of this Agreement, and (ii) the Grantee shall have the right to
exercise the vested portion of the Award. For the purposes of this Agreement,
“Retirement” means a termination of employment after attaining age 60 with at
least ten (10) years of service (as defined in the

 

- 3 -



--------------------------------------------------------------------------------

Company’s qualified retirement plans) and other than by (A) death;
(B) Disability; (C) for Cause; or (D) a voluntary termination by the Grantee or
without Cause termination by the Company, unless the Company and Grantee
mutually agree that such termination shall be considered a “Retirement;”
provided that if an Award is subject to Section 409A of the Code, a termination
of employment must also constitute a “separation from service” within the
meaning of Section 409A of the Code in order for the foregoing to apply.

(c) Termination in Connection with Certain Dispositions. In the event the
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause in connection with a sale or other disposition of a Subsidiary, the Award
shall remain outstanding and (i) to the extent not then fully vested, will
become immediately vested on the Termination Date, and (ii) the Grantee will
have the right to exercise such vested portion of the Award for a period of one
(1) year following the Termination Date or, if earlier, until the Expiration
Date.

(d) Termination for Cause. Upon the termination of the Grantee’s employment with
the Company and its Subsidiaries for Cause (as defined in the Plan), the portion
of the Award that has not been exercised shall be forfeited (whether or not then
vested and exercisable) on the Termination Date.

(e) Termination for Any Other Reason. Upon the termination of the Grantee’s
employment with the Company and its Subsidiaries for any reason not described in
Section 4(a), 4(b), 4(c), or 4(d) of this Agreement, the Award shall (i) to the
extent not vested and exercisable as of the Termination Date, terminate as of
the Termination Date, and (ii) to the extent vested and exercisable as of the
Termination Date, remain exercisable for a period of ninety (90) days following
the Termination Date or, in the event of the Grantee’s death during such ninety
(90) day period, remain exercisable by the Grantee’s estate until the end of one
(1) year period following the Termination Date; provided, however, that, in
either case, the Award shall not remain exercisable beyond the Expiration Date.

(f) Termination Date. For purposes of this Agreement, the word “terminate” or
“termination” in connection with the Grantee’s employment shall mean the Grantee
ceasing to perform services for the Company or such Subsidiary, as the case may
be, without regard to: (i) whether such Grantee continues thereafter to receive
any payment from the Company or such Subsidiary, as the case may be, in respect
of the termination of such Grantee’s employment, including, without limitation,
any continuation of salary or other compensation in lieu of notice of such
termination, or (ii) whether or not Grantee is entitled or claims to be entitled
at law to greater notice of such termination or greater compensation in lieu
thereof than has been received by such Grantee.

 

- 4 -



--------------------------------------------------------------------------------

5. Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), Section 10.6 of the Plan will apply to the unvested portion of the
Award.

6. Forfeiture of Award. Except as otherwise provided in this Agreement, any and
all Awards which have not become vested in accordance with Section 2, 4 or 5
hereof shall be forfeited upon the commission by the Grantee of an Act of
Misconduct prior to such vesting. For purposes of this Agreement, an “Act of
Misconduct” shall mean the occurrence of one or more of the following events:
(x) the Grantee uses for profit or discloses to unauthorized persons,
confidential information or trade secrets of the Company or any of its
Subsidiaries, (y) the Grantee breaches any contract with or violates any
fiduciary obligation to the Company or any of its Subsidiaries, or (z) the
Grantee engages in unlawful trading in the securities of the Company or any of
its Subsidiaries or of another company based on information gained as a result
of the Grantee’s employment with, or status as a director to, the Company or any
of its Subsidiaries.

7. Non-Transferability of Award. Except to the extent that the Grantee’s legal
representative or estate is permitted to exercise the Award pursuant to the
terms of the Plan or in accordance with a determination of the Committee, the
Award is exercisable only during the Grantee’s lifetime and only by the Grantee.
Unless otherwise provided for by a determination of the Committee, the Award
shall not be transferable except by will or the laws of descent and
distribution.

8. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate the Grantee’s employment, nor be construed as giving the Grantee
any right to continuance of employment by the Company or any of its Subsidiaries
or continuance of service to the Company or any of its Subsidiaries.

9. Withholding of Taxes. Upon the exercise of the Award, the Company or the
Employer[, as applicable,] shall require payment of or other provision for, as
determined by the Company, an amount equal to the federal, state, provincial and
local income taxes and other amounts required by law to be withheld or
determined to be necessary or appropriate to be withheld by the Company or the
Employer, as applicable, in connection with such exercise. In its sole
discretion, the Company or the Employer, as applicable, may require or permit
payment of or provision for such withholding taxes through one or more of the
following methods: (a) in cash, bank draft, certified cheque, personal cheque or
other manner acceptable to the Committee and/or set forth in the relevant
exercise procedures; (b) by withholding such amount from other amounts due to
the Grantee; (c) by withholding the delivery of a portion of the Shares then
deliverable to the Grantee having an aggregate fair market value equal to such
withholding taxes (provided that, for clarity, Shares with an aggregate value
equal to the gross amount of the Award shall be issued) and, at the Company’s
election, either (I) the Company or the Employer paying the withholding taxes on
behalf of the Grantee in cash, or (II) selling such Shares on the Grantee’s
behalf; (d) by withholding such amount from the cash then

 

- 5 -



--------------------------------------------------------------------------------

issuable in connection with the Award; or (e) by entering into any other
arrangements for the receipt of such amount suitable to the Company. The Grantee
acknowledges and agrees that, notwithstanding that the Employer is not a party
to this Agreement, the Employer, if applicable, shall be entitled to take such
actions provided for in this Section as the Employer shall deem appropriate.

10. Grantee Bound by Plan; Award Subject to Terms of Plan. The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. This Agreement shall be construed in accordance
and consistent with, and is subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference), as well as any and
all determinations, policies, instructions, interpretations and rules of the
Committee in connection with the Plan, including the Option/SAR Exercise and
Settlement Policy and related procedures adopted by the Committee. Except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

11. Modification of Agreement. The Board or Committee may make amendments or
changes to this Award, subject to the terms and conditions of Section 21 of the
Plan.

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

14. Successors in Interest and Assigns. The Company and the Employer may assign
any of their respective rights and obligations under this Agreement without the
consent of the Grantee. This Agreement shall inure to the benefit of and be
binding upon any successors and assigns of the Company and the Employer. This
Agreement shall inure to the benefit of the successors of the Grantee including,
without limitation, the estate of the Grantee and the executor, administrator or
trustee of such estate. All obligations imposed upon the Grantee and all rights
granted to the Company and the Employer under this Agreement shall be binding
upon the successors of the Grantee including, without limitation, the estate of
the Grantee and the executor, administrator or trustee of such estate.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.

 

- 6 -



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement and the terms and conditions of the Plan
constitute the entire understanding between the Grantee and the Company and its
Subsidiaries, and supersede all other agreements, whether written or oral, with
respect to the Award.

17. Headings. The headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

18. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

19. Recoupment Policy upon Restatement of Financial Results. The Award, and any
proceeds therefrom, is subject to the Company’s right to reclaim its benefits:
(i) in the event of a financial restatement pursuant to the Recoupment Policy
Relating to Performance-Based Compensation (the “Recoupment Policy”) adopted by
the Board, as may be amended from time to time; or (ii) in accordance with the
terms of any separate agreement, understanding or arrangement between the
Grantee and the Company, or any affiliate thereof. In accordance with the
Recoupment Policy, if the Company’s financial statements are required to be
restated for any reason (other than restatements due to changes in accounting
policy with retroactive effect), the Board will review the Award earned by the
Grantee. If the Board determines that, after a review of all of the relevant
facts and circumstances, the grant of the Award was predicated upon the
achievement of certain financial results that were subsequently corrected as
part of a restatement and a lower Award would have been made to the Grantee
based upon the restated financial results; then, the Board will seek recoupment
of the Award to the extent that the Board deems appropriate.

20. Language. The Parties hereto acknowledge that they have requested that this
Agreement and all documents ancillary thereto, including all the documentation
provided to the Grantee in respect of the Award, be drafted in the English
language only. Les parties aux présentes reconnaissent qu’elles ont exigé que la
présente convention et tous les documents y afférents, y compris toute la
documentation transmise au bénéficiaire relativement à l’octroi des droits prévu
aux présentes, soient rédigés en langue anglaise seulement.

21. Accessing Information. A copy of the Plan and prospectus for the Plan, as
may be amended, can be found by the Grantee by accessing his/her Solium
Shareworks account at www.solium.com. That site also contains other general
information about the Award.

22. Confirming Information. By accepting this Agreement, either through
electronic means or by providing a signed copy, the Grantee (i) acknowledges and
confirms that he/she has read and understood the Plan, the related prospectus,
this Agreement and all information about the Award available at the Solium
website, and that

 

- 7 -



--------------------------------------------------------------------------------

he/she has had an opportunity to seek separate fiscal, legal and taxation advice
in relation thereto; (ii) acknowledges that he/she has been provided with a hard
copy or an electronic copy of the Annual Report on Form 10-K for the most
recently completed fiscal year of the Company; (iii) agrees to be bound by the
terms and conditions stated in this Agreement, including without limitation the
terms and conditions of the Plan, incorporated by reference herein; and
(iv) acknowledges and agrees that acceptance of this Agreement through
electronic means is equivalent to doing so by providing a signed copy.

[23. Company Election. Unless the Committee has expressly indicated in writing
and delivered to the Grantee, the Committee’s intention to cause the Company to
elect in prescribed form and duly file any election (the “Company Election”)
required in subsection 110(1.1) of the Income Tax Act (Canada) that neither the
Company nor any person not dealing at arm’s length with the Company will deduct
in computing its income for a taxation year, any amount paid to a Grantee upon
the exercise by the Grantee of a SAR hereunder in accordance with the provisions
of paragraph 3(a), then upon the exercise by a Grantee of a SAR hereunder, the
Committee at its sole discretion, may or may not cause the Company to make the
Company Election.]

 

TIM HORTONS INC. By:    

 

Name:    

 

Title:    

 

[TIM HORTONS USA INC. (“Employer”) By:    

 

Name:    

 

Title:   ]  

 

 

- 8 -